DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on 01/02/2020.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered.
Applicant argues (pp 9-10) that the amendments to the claims overcome the PEG rejection.  In response to the arguments, the Examiner respectfully agrees.  The amendments to the limitations change the PEG analysis, as the mathematical concepts and relationships are rendered into a practical application.  The problem of the drift of resources is resolved by synchronization of the second plurality of resources and the blueprint.
Applicant argues (pp 10-12) that the amendments to the claims overcome the prior art rejection.  In response to the arguments, the Examiner respectfully agrees.  An updated search was conducted and new art was found to read on the limitations.  
Please see updated rejection below in view of US Patent 9,292,350 (Pendharkar), US PGPub 2016/0105489 (Llorca), and US PGPub 2013/0324121 (Kwon).  Further in view of: US PGPub 2018/0316560 (Malliga) regarding Claims 4, 12, 20 “wherein the processor circuitry is to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13, 16-19, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,292,350 (Pendharkar) in view of US PGPub 2016/0105489 (Llorca) further in view of US PGPub 2013/0324121 (Kwon).

Regarding Claim 1:
Pendharkar teaches An apparatus (Fig 7, Administrator Module 716) to detect drift in a hybrid cloud environment, the apparatus comprising: at least one non-transitory computer (Fig 7, Storage 704); instructions in the apparatus; and processor circuitry (Fig 20, Central Processor 2014, System Memory 2017) to execute the instructions to at least:
during deployment of a first plurality of resources in the hybrid cloud environment, update a blueprint (ie. VM Configuration) to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic (ie. general cloud) to a specific type of VM corresponding to the deployment of the first plurality of resources,  (A VM can be provisioned based on a service level agreement (SLA) associated with that VM. An SLA can include various resource requirements such as physical requirements of a node where that VM is provisioned. These resource requirements can include CPU, memory, and other hardware requirements. As a result, the VM is provisioned on a server that has the resources specified by the resource requirements of the SLA associated with that VM, Col 3 ln 6-13.  VM configuration, such as VM configuration 112, includes resource requirement(s), and one or more additional requirement(s), Col 3 ln 32-34.  The VM configuration is associated with a VM that is not yet hosted. For example, a command can be received requesting a creation of a new VM (e.g., to be provisioned at a node) according to the VM configuration, Col 3 ln 44-48.   Step 1: A virtual machine's requirement template is defined as an aggregate of its resource, availability, data protection and security requirements, Col 21 ln 8-10.   These resource requirements can include CPU, memory, and/or other hardware requirements, Col 3 ln 53-64)
generate a first model representative of the first plurality of resources in the deployment (ie. VM hosted), the first model including first relationships (ie. operational elements, indicators) between the first plurality of resources;  (VM configurations are associated both with VMs that are to be provisioned on (and so be hosted on) a node, as well with VMs that are already being hosted by such nodes.  A VM configuration can include one or more resource requirements as well as one or more additional requirements. Resource requirements indicate one or more resources that are needed in a node for hosting this VM. Additional requirements indicate one or more operational elements needed in a node for hosting this VM, Col 2 ln 50-56)
generate a second model representative of a second plurality of resources as deployed (ie. VM 708A hosted on the node) in the hybrid cloud environment, the second model including second relationships (ie. operational elements, indicators) between the second plurality of resources,  (Comparison module 810 is operable to compare VM configuration of a VM and node configuration associated with the node that is hosting this VM.  For  example, comparison module 810 can access VM A configuration 820A associated with a VM (e.g., VM 708A) that is hosted by a node (e.g., node 702A). Comparison module 810 can compare this VM A configuration 820A and the configuration for this node (i.e., node 702A). In one embodiment, comparison module 810 may access resources and/or operational elements of this node. Comparison module 810 can determine whether the additional requirements (of VM configuration) match the operational elements of the node that is hosting the respective VM, Col 11 ln 4-17)
the second model to account for deviations between the second plurality of resources (ie. VM 708A Configuration) and the first plurality of resources (ie. VM A 820A Configuration);  (Determination module 812 is configured to determine a deviation by performing an analysis, and determine whether the deviation is within a range, Col 11 ln 30-32)
(ie. operational elements, indicators) and the second relationships (ie. operational elements, indicators), a drift value (deviation value, Col 11 ln 30-33) representative of the deviations between the second plurality of resources and the first plurality of resources,  (The administrator module (and/or agent(s)) can compare the operational elements (i.e., of the respective VM configuration) and the operational indicators of the respective node.  Such a comparison can be performed to determine whether the node is still providing the operational characteristics for the VM that were specified prior to hosting this VM on the node. The administration module (and/or agent(s)) can thus determine whether a VM is operating within its operating characteristics (as specified by its VM configuration, e.g., in 45 an SLA), col 10 ln 36-45)  
Pendharkar teaches on resources types specified by the resource requirements of the SLA associated with a VM (Col 3 ln 53-64).  However, Pendharkar is silent on updating a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources and more than one type of cloud.  
Llorca teaches, in the same field of endeavor, on determining a distribution of a cloud service within a cloud environment which may specify a placement of information objects and cloud service virtual functions of the cloud service within the cloud environment, Abstract.
Llorca also teaches on update a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources  ([0031] (1) modeling of a general cloud, (2) determining a mapping of cloud service virtual functions.  [0032] The types of functions supported by the cloud service virtual functions may depend on one or more factors, such as the type of cloud service, the types of information objects of the cloud service, 2nd Col ln 33-36) and more than one type of cloud. ([0032] types of cloud services.  [0035] various types and configurations of resources, which may be used to support cloud services for cloud consumers.  The resources may include various types and configurations of physical resources, which may be used to support various types and configurations of virtual resources)
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pendharkar per the teachings of Llorca, so as to include updating a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources and more than one type of cloud.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to automatically populate specific parameters for cloud type in order to provision the requested VMs by service type, as this would provide efficiency and accuracy for placement of the VMs.
Pendharkar teaches on determining deviations from the configurations and sending alerts/notifications (Col 11 ln 30-33).  However, Pendharkar (as modified by Llorca) is silent on reduce the drift value by synchronizing the second plurality of resources and the blueprint.  
Kwon teaches, in the same field of endeavor, method for executing M2M communications, where a device is abstracted through a pre-stored device master template 
Kwon also teaches on reducing the drift value by synchronizing the second plurality of resources and the blueprint.  ([0011] abstracting a device through a pre-stored device master template and a pre-stored resource master template, executing M2M communications through an interface to access resources, and periodically synchronizing information.  [0081] The synchronization unit 150 exchanges a message with the first device 200-1 and synchronizes information within the first device 200-1 corresponding to the resource chunk instance of the first device 200-1 and the resource chunk instance of the first device 200-1 stored in the storage unit 110)
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pendharkar (as modified by Llorca) by modifying Pendharkar per the teachings of Kwon, so as to include reduce the drift value by synchronizing the second plurality of resources and the blueprint.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to incorporate into the alert and notification mode of Pendharkar, automatic adjustment of the configuration to provide a more efficient/immediate solution.

Regarding Claim 9:
Pendharkar teaches A non-transitory computer readable medium (Fig 7, Storage 704) comprising instructions which, when executed, cause at least one processor (Fig 20, Central Processor 2014, System Memory 2017) to at least: 
(ie. VM Configuration) to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic (ie. general cloud) to a specific type of VM corresponding to the deployment of the first plurality of resources,  (A VM can be provisioned based on a service level agreement (SLA) associated with that VM. An SLA can include various resource requirements such as physical requirements of a node where that VM is provisioned. These resource requirements can include CPU, memory, and other hardware requirements. As a result, the VM is provisioned on a server that has the resources specified by the resource requirements of the SLA associated with that VM, Col 3 ln 6-13.  VM configuration, such as VM configuration 112, includes resource requirement(s), and one or more additional requirement(s), Col 3 ln 32-34.  The VM configuration is associated with a VM that is not yet hosted. For example, a command can be received requesting a creation of a new VM (e.g., to be provisioned at a node) according to the VM configuration, Col 3 ln 44-48.   Step 1: A virtual machine's requirement template is defined as an aggregate of its resource, availability, data protection and security requirements, Col 21 ln 8-10.   These resource requirements can include CPU, memory, and/or other hardware requirements, Col 3 ln 53-64)
generate a first model representative of the first plurality of resources in the deployment (ie. VM hosted), the first model including first relationships (ie. operational elements, indicators) between the first plurality of resources;  (VM configurations are associated both with VMs that are to be provisioned on (and so be hosted on) a node, as well with VMs that are already being hosted by such nodes.  A VM configuration can include one or more resource requirements as well as one or more additional requirements. Resource requirements indicate one or more resources that are needed in a node for hosting this VM. Additional requirements indicate one or more operational elements needed in a node for hosting this VM, Col 2 ln 50-56)
generate a second model representative of a second plurality of resources as deployed (ie. VM 708A hosted on the node) in the hybrid cloud environment, the second model including second relationships (ie. operational elements, indicators) between the second plurality of resources,  (Comparison module 810 is operable to compare VM configuration of a VM and node configuration associated with the node that is hosting this VM.  For  example, comparison module 810 can access VM A configuration 820A associated with a VM (e.g., VM 708A) that is hosted by a node (e.g., node 702A). Comparison module 810 can compare this VM A configuration 820A and the configuration for this node (i.e., node 702A). In one embodiment, comparison module 810 may access resources and/or operational elements of this node. Comparison module 810 can determine whether the additional requirements (of VM configuration) match the operational elements of the node that is hosting the respective VM, Col 11 ln 4-17)
the second model to account for deviations between the second plurality of resources (ie. VM 708A Configuration) and the first plurality of resources (ie. VM A 820A Configuration);  (Determination module 812 is configured to determine a deviation by performing an analysis, and determine whether the deviation is within a range, Col 11 ln 30-32)
determine, based on the first relationships (ie. operational elements, indicators) and the second relationships (ie. operational elements, indicators), a drift value (deviation value, Col 11 ln 30-33) representative of the deviations between the second plurality of resources and (The administrator module (and/or agent(s)) can compare the operational elements (i.e., of the respective VM configuration) and the operational indicators of the respective node.  Such a comparison can be performed to determine whether the node is still providing the operational characteristics for the VM that were specified prior to hosting this VM on the node. The administration module (and/or agent(s)) can thus determine whether a VM is operating within its operating characteristics (as specified by its VM configuration, e.g., in 45 an SLA), col 10 ln 36-45)
Pendharkar teaches on resources types specified by the resource requirements of the SLA associated with a VM (Col 3 ln 53-64).  However, Pendharkar is silent updating a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources.  
Llorca teaches on updating a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources.  ([0031] (1) modeling of a general cloud, (2) determining a mapping of cloud service virtual functions.  [0032] The types of functions supported by the cloud service virtual functions may depend on one or more factors, such as the type of cloud service, the types of information objects of the cloud service, 2nd Col ln 33-36)
The motivation to combine Pendharkar with Llorca is the same as for Claim 1.
(Col 11 ln 30-33).  However, Pendharkar (as modified by Llorca) is silent on reducing the drift value by synchronizing the second plurality of resources and the blueprint.  
Kwon teaches on reducing the drift value by synchronizing the second plurality of resources and the blueprint.  ([0011] abstracting a device through a pre-stored device master template and a pre-stored resource master template, executing M2M communications through an interface to access resources, and periodically synchronizing information.  [0081] The synchronization unit 150 exchanges a message with the first device 200-1 and synchronizes information within the first device 200-1 corresponding to the resource chunk instance of the first device 200-1 and the resource chunk instance of the first device 200-1 stored in the storage unit 110)
The motivation to combine Pendharkar (as modified by Llorca) with Kwon is the same as for Claim 1.

Regarding Claim 17:
Pendharkar teaches A method to detect drift in a hybrid cloud environment, the method comprising: 
during deployment of a first plurality of resources in the hybrid cloud environment, update a blueprint t(ie. VM Configuration) to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic (ie. general cloud) to a specific type of VM corresponding to the deployment of the first plurality of resources,  (A VM can be provisioned based on a service level agreement (SLA) associated with that VM. An SLA can include various resource requirements such as physical requirements of a node where that VM is provisioned. These resource requirements can include CPU, memory, and other hardware requirements. As a result, the VM is provisioned on a server that has the resources specified by the resource requirements of the SLA associated with that VM, Col 3 ln 6-13.  VM configuration, such as VM configuration 112, includes resource requirement(s), and one or more additional requirement(s), Col 3 ln 32-34.  The VM configuration is associated with a VM that is not yet hosted. For example, a command can be received requesting a creation of a new VM (e.g., to be provisioned at a node) according to the VM configuration, Col 3 ln 44-48.   Step 1: A virtual machine's requirement template is defined as an aggregate of its resource, availability, data protection and security requirements, Col 21 ln 8-10.   These resource requirements can include CPU, memory, and/or other hardware requirements, Col 3 ln 53-64)
generate a first model representative of the first plurality of resources in the deployment (ie. VM hosted), the first model including first relationships (ie. operational elements, indicators) between the first plurality of resources;  (VM configurations are associated both with VMs that are to be provisioned on (and so be hosted on) a node, as well with VMs that are already being hosted by such nodes.  A VM configuration can include one or more resource requirements as well as one or more additional requirements. Resource requirements indicate one or more resources that are needed in a node for hosting this VM. Additional requirements indicate one or more operational elements needed in a node for hosting this VM, Col 2 ln 50-56)
generate a second model representative of a second plurality of resources as deployed (ie. VM 708A hosted on the node) in the hybrid cloud environment, the second model (ie. operational elements, indicators) between the second plurality of resources,  (Comparison module 810 is operable to compare VM configuration of a VM and node configuration associated with the node that is hosting this VM.  For  example, comparison module 810 can access VM A configuration 820A associated with a VM (e.g., VM 708A) that is hosted by a node (e.g., node 702A). Comparison module 810 can compare this VM A configuration 820A and the configuration for this node (i.e., node 702A). In one embodiment, comparison module 810 may access resources and/or operational elements of this node. Comparison module 810 can determine whether the additional requirements (of VM configuration) match the operational elements of the node that is hosting the respective VM, Col 11 ln 4-17)
the second model to account for deviations between the second plurality of resources (ie. VM 708A Configuration) and the first plurality of resources (ie. VM A 820A Configuration);  (Determination module 812 is configured to determine a deviation by performing an analysis, and determine whether the deviation is within a range, Col 11 ln 30-32)
determine, based on the first relationships (ie. operational elements, indicators) and the second relationships (ie. operational elements, indicators), a drift value (deviation value, Col 11 ln 30-33) representative of the deviations between the second plurality of resources and the first plurality of resources,  (The administrator module (and/or agent(s)) can compare the operational elements (i.e., of the respective VM configuration) and the operational indicators of the respective node.  Such a comparison can be performed to determine whether the node is still providing the operational characteristics for the VM that were specified prior to hosting this VM on the node. The administration module (and/or agent(s)) can thus determine whether a VM is operating within its operating characteristics (as specified by its VM configuration, e.g., in 45 an SLA), col 10 ln 36-45)
Pendharkar teaches on resources types specified by the resource requirements of the SLA associated with a VM (Col 3 ln 53-64).  However, Pendharkar is silent updating a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources and more than one type of cloud.  
Llorca teaches on update a blueprint to change at least one property for a corresponding one of the first plurality of resources from cloud-type-agnostic to a specific type of cloud corresponding to the deployment of the first plurality of resources.  ([0031] (1) modeling of a general cloud, (2) determining a mapping of cloud service virtual functions.  [0032] The types of functions supported by the cloud service virtual functions may depend on one or more factors, such as the type of cloud service, the types of information objects of the cloud service, 2nd Col ln 33-36) and more than one type of cloud ([0032] types of cloud services.  [0035] various types and configurations of resources, which may be used to support cloud services for cloud consumers.  The resources may include various types and configurations of physical resources, which may be used to support various types and configurations of virtual resources)
The motivation to combine Pendharkar with Llorca is the same as for Claim 1.
Pendharkar teaches on determining deviations from the configurations and sending alerts/notifications (Col 11 ln 30-33).  However, Pendharkar (as modified by Llorca) is silent on reducing the drift value by synchronizing the second plurality of resources and the blueprint.  
([0011] abstracting a device through a pre-stored device master template and a pre-stored resource master template, executing M2M communications through an interface to access resources, and periodically synchronizing information.  [0081] The synchronization unit 150 exchanges a message with the first device 200-1 and synchronizes information within the first device 200-1 corresponding to the resource chunk instance of the first device 200-1 and the resource chunk instance of the first device 200-1 stored in the storage unit 110)
The motivation to combine Pendharkar (as modified by Llorca) with Kwon is the same as for Claim 1.

Regarding Claims 2, 10, 18:
Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 1, 9, 17 as described.
Pendharkar teaches wherein the processor circuitry is to execute the instructions to generate a report (ie. alert is generated) indicating whether the drift value (ie. deviation) has been determined.  (Determination module 812 is configured to determine a deviation by performing an analysis, and determine whether the deviation is within a range.  Alert module 818 is configured to generate an alert if this deviation is outside a range, Col 11 ln 30-33)


Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 1, 9, 17 as described.
Pendharkar teaches wherein the drift value (ie. deviation) is a first drift value, and the processor circuitry is to determine a second drift value based on a third plurality of resources in the blueprint and a fourth plurality of resources as deployed in the hybrid cloud environment.  (Fig 8, shows VM Configuration A, B and Cluster Configuration Node A, B.  Determination module 812 is configured to determine a deviation by performing an analysis, and determine whether the deviation is within a range.  Alert module 818 is configured to generate an alert if this deviation is outside a range, Col 11 ln 30-33.  Multiple nodes, multiple clusters, Col 13-14).  This shows that the drift (deviation) value may be determined for multiple deployed nodes.

Regarding Claims 5, 13, 21:
Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 1, 9, 17 as described.
Pendharkar teaches wherein the first relationships (ie. operational indicators, elements) are represented by a first set of edges related to the first plurality of resources (ie. VM configuration contains resource requirements), the second relationships are represented by a second set of edges of the second plurality of resources, the first plurality of resources defined in the blueprint (ie. VM Configuration) are represented by a first set of vertices and the second plurality of resources as deployed in the hybrid cloud environment are represented by a (Comparison module 810 is operable to compare VM configuration of a VM and node configuration associated with the node that is hosting this VM.  For  example, comparison module 810 can access VM A configuration 820A associated with a VM (e.g., VM 708A) that is hosted by a node (e.g., node 702A). Comparison module 810 can compare this VM A configuration 820A and the configuration for this node (i.e., node 702A). In one embodiment, comparison module 810 may access resources and/or operational elements of this node. Comparison module 810 can determine whether the additional requirements (of VM configuration) match the operational elements of the node that is hosting the respective VM, Col 11 ln 4-17)

Regarding Claims 8, 16, 24:
Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 1, 9, 17 as described.
Pendharkar teaches wherein the drift value is representative of a difference between the first relationships and the second relationships (ie. operational indicators, elements).  (Comparison module 810 is operable to compare VM configuration of a VM and node configuration associated with the node that is hosting this VM.  For  example, comparison module 810 can access VM A configuration 820A associated with a VM (e.g., VM 708A) that is hosted by a node (e.g., node 702A). Comparison module 810 can compare this VM A configuration 820A and the configuration for this node (i.e., node 702A). In one embodiment, comparison module 810 may access resources and/or operational elements of this node. Comparison module 810 can determine whether the additional requirements (of VM configuration) match the operational elements of the node that is hosting the respective VM, Col 11 ln 4-17)

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,292,350 (Pendharkar) in view of US PGPub 2016/0105489 (Llorca) further in view of US PGPub 2013/0324121 (Kwon) more in view of US PGPub 2018/0316560 (Malliga).

Regarding Claims 4, 12, 20:
Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 3, 11, 19 as described.
Pendharkar teaches on determining deviations from the original configuration (Col 11 ln 30-33).  However, Pendharkar (as modified by Llorca & Kwon) is silent on a summed drift value as a sum of the first drift value and the second drift value.
Malliga teaches, in the same field of endeavor, a thin client captures, at a first restore time point, customized configurations of the thin client stored at a first storage location of the thin client, [0008].
Malliga also teaches wherein the processor circuitry is to determine a summed drift value as a sum of the first drift value and the second drift value (ie. complete customized configurations of the particular restore point).   ([0057]-[0059] The restore service 235, accordingly, may obtain the default configurations in use from the storage component 214 and the configurations difference of the particular restore time point from the restore folder 234. The restore service 235 may add the configurations difference to the default configurations to generate the complete customized configurations of the particular restore time point)
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pendharkar (as modified by Llorca & Kwon) by modifying Pendharkar per the teachings of Malliga, so as to include wherein the processor circuitry is to determine a summed drift value as a sum of the first drift value and the second drift value.  It would have been advantageous to include these details as discussed above, as this would allow the combined system to view in finer granularity, the deviations of from the original configuration over periods of time, Malliga [0050].

Claims  6, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,292,350 (Pendharkar) in view of US PGPub 2016/0105489 (Llorca) further in view of US PGPub 2013/0324121 (Kwon) more in view of US Patent 10,505,805 (Viswanathan).

Regarding Claims 6, 14, 22:
Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 5, 13, 21 as described.
Pendharkar teaches wherein the processor circuitry is to execute the instructions to: compare first properties (ie. additional requirements) of the first set of vertices with second properties of the second set of vertices;  (Comparison module 810 is operable to compare VM configuration of a VM and node configuration associated with the node that is hosting this VM.  Comparison module 810 may access resources and/or operational elements of this node. Comparison module 810 can determine whether the additional requirements (of VM configuration) match the operational elements of the node that is hosting the respective VM, Col 11 ln 4-17.  Fig 3 shows VM Configuration 302, with Resource Requirements 304 and Additional Requirements 306)
Pendharkar teaches on vertices (Fig 3, VM resources) and edges (operational elements, Col 11 ln 4-17).  However, Pendharkar (as modified by Llorca & Kwon) is silent on determine a difference between a first degree of the first set of edges and a second degree of the second set of edges.  
Viswanathan teaches, in the same field of endeavor, a configuration management system may receive information defining a threshold range of deviation from a baseline configuration of at least one computing resource, Abstract ln 1-3.
Viswanathan also teaches determine a difference (ie. drift assessment) between a first degree of the first set of edges (ie. baseline) and a second degree of the second set of edges (ie. computing resources) (a drift assessment 122 which may comprise indications of the degree to which the configuration of the computing resources 108 has deviated from the specifications of the baseline template 102, Col 3 ln 57-63).  
It would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Pendharkar (as modified by Llorca & Kwon) by modifying Pendharkar per the teachings of Viswanathan, so as to include the details of determine a difference between a first degree of the first set of edges and a second degree of the second set of edges.  This would have been advantageous as it would allow the Col 2 ln 5-10.

Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,292,350 (Pendharkar) in view of US PGPub 2016/0105489 (Llorca) further in view of US PGPub 2013/0324121 (Kwon) more in view of US PGPub 2014/0019597 (Nath).

Regarding Claims 7, 15, 23:
Pendharkar (as modified by Llorca & Kwon) teaches the inventions of claims 1, 9, 17 as described.
Pendharkar teaches on vertices (Fig 3, VM resources) and edges (operational elements, Col 11 ln 4-17).  However, Pendharkar (as modified by Llorca & Kwon) is silent on wherein the first model is implemented as a first undirected graph and the second model is implemented as a second undirected graph.  
Nath teaches, in the same field of endeavor, a method of semi-automatically discovering and generating useful service blueprints may include collecting, by an apparatus, a plurality of configuration information sets regarding a plurality of network service applications, Abstract ln 1-5. 
Nath also teaches wherein the first model is implemented as a first undirected graph, and the second model is implemented as a second undirected graph (Fig 6, undirected graphs, identifying various vertices and edges, [0114] ln 1-5).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454          
 

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454